Gilbert, J.:
•It is apparent that at the time of the death of George Holyoke, the legal title to the policy in controversy was vested in him. He held a written assignment of the policy, and in contemplation of law it was in his possession. The assignment was received among other assets of the testator by his executrix, who is the plaintiff in this suit. The policy, however, was in the State of Maine when the testator died’, and was received by an administrator of his goods, *77•&c., with his will annexed, who had been appointed by a Probate Court in that State. The assured having died, conflicting claims have been made against the defendant for the amount due upon the policy —one by the plaintiff, and another by one who holds an assignment of the policy made by the administrator in Maine. The ■separation of the policy from the assignment thereof to the testator has no legal significance, for each claim is based upon the fact that the testator was vested with the legal title to the policy when he died. The case has been argued upon both sides as if it depended upon the question whether the assignment was an absolute one, or one ^iven as collateral security for the payment of a debt of the as.signor. But we think that whether the assignment was absolute or defeasible, the Maine administrator became vested with the title to the policy to the exclusion of the plaintiff. If the assignment was given as collateral security for a debt of the assignor, the debt was the asset, and the assignment of the policy was only an incident thereof. The debtor being a resident of Maine, no one could enforce payment of the debt in the courts of Maine, or release or ■control the same, save an administrator appointed in that State, for ■an-administrator appointed in one State has no power over property in another State. (Morrell v. Dickey, 1 Johns. Ch. 153; Doolittle v. Lewis, 7 Id., 45; Chapman v. Fish, 6 Hill, 555; Beers v. Shannon, 73 N. Y., 292-299.) If the assignment is absolute, the policy is the thing which formed a part of the property of the testator. The assignment is only a muniment of title to that property, and must follow the thing assigned. If the testator had left a chattel in Maine which remained in that State until after his death, it is ■cleai’ that the chattel would belong to an administrator in Maine as against an administrator in New York, although a bill of sale transferring the chattel to the testator was found among his papers in New York, because administration of the property of deceased persons can be had only in the jurisdiction where the property is found after the death of such persons. The fact that the property in controversy is a chose in action makes no difference in the rule of law on this subject. (Cases supra.)
The judgment should be reversed, and a new trial granted, with ■costs to abide the event.
*78Present — Barnard,, P. J., Gilbert and Dykman, JJ.
Judgment, reversed and new trial granted, costs to abide event.